Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 12-20 been renumbered 11-19.

	The next response must include a properly numbered set of claims.

This application contains claims directed to the following patentably distinct species various particles. The species are independent or distinct because there are multiple types of cores and multiple types of coatings. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1,4,5,8,9,11-13,15-19 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are multiple types of core (eg metal, polymer, mineral, glass – see claim 4). There are multiple types of polymer coating (eg epoxy, acrylate, urethane and coatings with colorants attached – see claims 2,8).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Kevin Nilsen on 5/9/22 a provisional election was made with traverse to prosecute the invention of epoxy coated mica, claims 1,4-9,11-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2,3,10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-9,11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s “coated with an organic polymer having a melting point above processing temperature of the one or more polycarbonates” is indefinite. Firstly, the processing temperature of polycarbonate is a range of temperatures. Must the melting point of the coating be higher than the maximum processing temperature possible for polycarbonate? Merely above the minimum processing temperature? Secondly, there is no precise agreement on what the processing temperature range is for polycarbonates. See the Yeh article’s 260-3400C and the Makrolon brochure’s 280-3200C (page 7). The molding technique may also play a role in the processing temperature.
Furthermore, many of claim 8’s preferred coatings do not appear to have any melting point at all. Most are thermoset polymers. See for instance the Epotek article regarding epoxies.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009120637.
	The reference exemplifies (paragraph 30) blending polycarbonate (ie applicant’s “a”), 0.5% synthetic mica powder and 22% filler. The synthetic mica powder is surface coated with resin containing coloring agent (abstract). This resin is acrylic, epoxy or urethane (claim 2 of reference).  These are applicant’s preferred “coating polymers” (see applicant’s claim 8) and therefore the reference’s surface coated mica qualifies as applicant’s “d”.
	This example lacks flame retardants and possibly first colorant. 
	However, the reference (paragraph 25) suggests flame retardants and colorants may be added and would have been obvious additions. The coloring agent in the coating of the mica could also be considered applicant’s first colorant “b”.

In regards to applicant’s dependent claims:
The coated mica (paragraph 6) can have a size as small as 0.1mm (ie 100µ). 
The amount of coated mica can be 0.01-20wt% (paragraph 6).
An impact modifier may be included (paragraph 25).

Claims 1,4-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP09136990.
	The reference exemplifies (#1) blending 29.95 parts polycarbonate (ie applicant’s “a”), 29.95 parts polyester, 0.1 parts acrylic + carbon black coated mica powder (paragraph 17) and 40 parts BaSO4. The acrylic coating corresponds to applicant’s polyacrylate of claim 8 and therefore the reference’s surface coated mica qualifies as applicant’s “d”.
	This example lacks flame retardants and possibly first colorant. 
	However, the reference (paragraph 14) suggests flame retardants and colorants may be added and would have been obvious additions. The carbon black in the coating of the mica could also be considered applicant’s first colorant “b”.

In regards to applicant’s dependent claims:
The coated mica (abstract) can have a size as small as 0.1mm (ie 100µ). 
The mica’s coating may also be epoxy or urethane (claim 2 of reference).
The amount of coated mica can be 0.01-20wt% (paragraph 10).
An impact modifier may be included (paragraph 14).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over JP2009120637 or JP09136990 in view of Volkers 2008/0004373.
JP2009120637 or JP09136990 apply as explained above. Both suggest the inclusion of impact modifiers, but do not provide amounts thereof.
Volkers (abstract) teaches 0.5-20% impact modifier for filled polycarbonate compositions.
It would have been obvious to utilize conventional amount of impact modifier in either primary reference.

Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over JP2009120637 or JP09136990 in view of the Brightly blog.
JP2009120637 or JP09136990 apply as explained above. Both suggest injection molding, but not pelletizing their compositions.
 Pelletizing, injecting, cooling and ejecting are the standard procedure for injection molding. See the Brightly blog.
It would have been obvious to go through these conventional steps in order to injection mold the primary reference’s compositions.


Claims 1,4,6,8,12,15 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shan 2020/0369875.
Shan exemplifies (#6,7) blends of 75.3% polycarbonates (ie applicant’s “a”), 10% brominated polycarbonate (ie applicant’s flame retardant “c”), 5% impact modifier, 0.3% (ie applicant’s flame retardant “c”), 0.3% TSAN, 0.1% AO, 0.3% PETS, ~0.023% colorants (ie applicant’s “b”) and 1.811% TiO2. The TiO2 is KRONOS2233 (table 1).
Inherently, KRONOS2233 is polysiloxane coated TiO2 (see table 1 of Volkers 2008/0004373). Polysiloxane (claim 8) is one of applicant’s preferred coatings. Therefore, KRONOS2233 qualifies as applicant’s “d”.

In regards to applicant’s dependent claims:
The blend has a VO rating (table 4).
The composition can be formed into pellets for subsequent molding (paragraph 71).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shan 2020/0369875.
Shan applies as explained above. 
Shan (paragraph 71,72) teaches forming pellets and subsequent molding such as injection molding. Shan does not literally state melting the pellets, injecting into the mold, cooling and ejecting from mold. However this is the standard procedure for injection molding thermoplastics and would have been obvious to anyone of ordinary skill.


Claims 1,4-6,8,12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto 2001/0012865.
Matsumoto exemplifies (#12) a blend of 80 parts polycarbonate (ie applicant’s “a”), 20 parts polyester, 2 parts stabilized red phosphorous C1, 1 parts silicone E1, 0.5 parts MBS (ie applicant’s impact modifier) 5 parts glass fiber and 0.3 parts stabilizer. Silicone E1 (paragraph 61) enhances flame resistance and therefore can be considered applicant’s “c”. Red phosphorous C1 (paragraph 125) is phenol resin coated red phosphorous which qualifies as applicant’s “d” as phenolic resins are one applicant’s preferred coatings (applicant’s claim 8).
The cited example lacks colorant “b”. However, Matsumoto (paragraph 99) suggests such additives and would have been an obvious inclusion for their expected benefit.

In regards to applicant’s dependent claims:
The coated red phosphorous (paragraph 125) is Nova Excel140 which inherently has a diameter of 30µ (see table 4 of Imada 2014/0288210).
The composition has a VO rating (table 1).
Pellets can be made of the composition for injection molding (paragraph 106).
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.

Claims 1,4-6,8,9,12,15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto 2001/0012865.
Matsumoto exemplifies (#15) a blend of 80 parts polycarbonate (ie applicant’s “a”), 20 parts polyester, 0.2 parts stabilized red phosphorous C1, 15 parts mica, 0.5 parts PTFE and 0.3 parts stabilizer. PTFE (paragraph 61) enhances flame resistance and therefore can be considered applicant’s “c”. Red phosphorous C1 (paragraph 125) is phenol resin coated red phosphorous which qualifies as applicant’s “d” as phenolic resins are one applicant’s preferred coatings (applicant’s claim 8).
The cited example lacks colorant “b”. However, Matsumoto (paragraph 99) suggests such additives and would have been an obvious inclusion for their expected benefit.

In regards to applicant’s dependent claims:
The coated red phosphorous (paragraph 125) is Nova Excel140 which inherently has a diameter of 30µ (see table 4 of Imada 2014/0288210).
The composition has a V1 rating (table 1).
Pellets can be made of the composition for injection molding (paragraph 106).
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.

Claims 1,4-6,8,12,15,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto 2001/0012865.
Matsumoto exemplifies (#24) a blend of 90 parts polycarbonate (ie applicant’s “a”), 10 parts polyester, 0.6 parts stabilized red phosphorous C1, 15 parts mica, 0.5 parts PTFE, 5 parts phosphate (ie applicant’s flame retardant “c”) and 0.3 parts stabilizer. Red phosphorous C1 (paragraph 125) is phenol resin coated red phosphorous which qualifies as applicant’s “d” as phenolic resins are one applicant’s preferred coatings (applicant’s claim 8).
The cited example lacks colorant “b”. However, Matsumoto (paragraph 99) suggests such additives and would have been an obvious inclusion for their expected benefit.

In regards to applicant’s dependent claims:
The coated red phosphorous (paragraph 125) is Nova Excel140 which inherently has a diameter of 30µ (see table 4 of Imada 2014/0288210).
The composition has a V0 rating (table 1).
Pellets can be made of the composition for injection molding (paragraph 106).
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.

Claims 1,4,8,12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto 2017/0037244.
Nakamoto exemplifies (#11) a blend of 95 parts polycarbonate (ie applicant’s “a”), 5 parts grafted rubber (ie applicant’s impact modifier) 111.9 parts D-4 glass fibers, 8 parts epoxy resin, 5 parts polyamide, 23 parts phosphate (ie applicant’s flame retardant “c”) and 0.8 parts PTFE. Glass fibers D-4 are coated with thermosetting epoxy (paragraph 172,294) which qualifies as applicant’s coated particles “d”.
The cited example lacks colorant “b”. However, Nakamoto (paragraph 172) suggests such additives and would have been an obvious inclusion for their expected benefit.


In regards to applicant’s dependent claims:
Pellets can be made of the composition for injection molding (paragraph 318).
One of ordinary skill is well aware that injection molding pellets requires melting, cooling and ejection from the mold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	5/12/22